Exhibit 10.1

 

 

[g117371kmi001.jpg]

 

410 17th Street, Suite 1400

 

 

Denver, CO  80202

 

 

(720) 440-6100 phone

 

 

(720) 305-0804 fax

June 20, 2019

 

Hand Delivered

 

Ms. Sandra K. Garbiso

Vice President and Chief Accounting Officer

Bonanza Creek Energy, Inc.

410 17th Street, Suite 1400

Denver, CO 80202

 

Re:          Compensation Changes

 

Dear Sandi:

 

Thank you for your continued service to Bonanza Creek Energy, Inc. (the
“Company”).  The Company is pleased to confirm the following positive changes to
your compensation for your continued role as Vice President and Chief Accounting
Officer:

 

·                  Effective June 17, 2019, an increase in your annual salary
from $235,000 to $280,000, to be paid on a bi-weekly basis, subject to all
withholdings, taxes, and deductions;

 

·                  An increase in your annual Short Term Incentive Plan (“STIP”)
target bonus from 50% to 75% of your base salary, with such target to be
prorated for purposes of the 2019 STIP, based on the June 17 date when your base
salary and target bonus percentage were revised; and

 

·                  An increase in your annual available vacation time from four
weeks to five weeks.

 

The Board may modify compensation and benefits from time to time in its sole
discretion as it deems necessary.

 

The terms and conditions of employment set forth in this Employment Letter
remain subject to your previously executed Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement.  You will continue to be
expected to abide by the Company’s rules and regulations, as such may be
modified by the Company from time to time.

 

Nothing in this letter is intended or should be construed as a contract of
employment or agreement to any specified term of employment.  Your employment
with the Company is and remains at-will.  You may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company.  Likewise, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice.

 

If you have any questions or need additional information, please feel free to
contact me.  If you accept the terms of employment outlined in this letter,
please execute where indicated below and return a copy of the executed letter to
me.

 

--------------------------------------------------------------------------------



 

 

 

/s/ Eric T. Greager

 

 

Eric T. Greager

 

 

President & Chief Executive Officer

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

June 20, 2019

 

/s/ Sandra K. Garbiso

Dated

 

Sandra K. Garbiso

 

--------------------------------------------------------------------------------